Citation Nr: 0107997	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-01 989A	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 28, 1989 decision of the Board of 
Veterans' Appeals, insofar as it denied service connection 
for degenerative and traumatic arthritis, should be revised 
or reversed on the grounds of clear and unmistakable error.

2.  Whether a July 28, 1989 decision of the Board of 
Veterans' Appeals, insofar as it denied an evaluation in 
excess of 20 percent for gout, should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The veteran had active service from August 1940 to September 
1943.  

In May 1999, the veteran submitted a letter requesting that 
the Board of Veterans' Appeals construed his prior request 
for reconsideration of a July 28, 1989 Board decision as a 
motion of clear and unmistakable error in that Board 
decision.  Additionally, a November 2000 informal hearing 
presentation listed the issues as those delineated on the 
title page of this decision.  Accordingly, the Board will 
herein render a decision on that clear and unmistakable error 
motion.  


FINDINGS OF FACT

1.  In a July 28, 1989 decision, the Board, in part, denied 
service connection for degenerative and traumatic arthritis.  
That decision was not supported by the evidence then of 
record and the applicable laws and regulations in effect at 
that time.

2.  In a July 28, 1989 decision, the Board, in part, affirmed 
a 20 percent evaluation for gout.  

3.  The July 28, 1989 Board decision, insofar as its denial 
of an evaluation in excess of 20 percent for gout is 
concerned, was supported by the evidence then of record and 
the applicable, existent statutory and regulatory provisions.  


CONCLUSIONS OF LAW

1.  The July 28, 1989 Board decision, insofar as it denied a 
claim of entitlement to service connection for degenerative 
and traumatic arthritis, is clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§ 20.1403 (2000).  

2.  The July 28, 1989 Board decision, insofar as it denied an 
evaluation in excess of 20 percent for gout, is not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. § 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether a July 28, 1989 Board Decision, Insofar as it 
Denied Service Connection for Degenerative and Traumatic 
Arthritis is Concerned, Should be Revised or Reversed on the 
Grounds of Clear and Unmistakable Error

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
Supp. 2000); 38 C.F.R. § 20.1406 (2000).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.   

Parenthetically, in Disabled American Veterans v. Gober, No. 
99-7061 (Fed. Cir. Dec. 8, 2000), the Federal Circuit held 
that VA regulations codified at 38 C.F.R. §§ 20.1400-20.1411 
were valid, except for Rule 1404(b) (which deals with lack of 
pleading specificity).  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court), in Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

The veteran contends, in essence, that the July 28, 1989 
Board Decision, which in effect affirmed a July 1972 rating 
decision that "reclassified" the service-connected 
disability of "arthritis, chronic" as "gout", was clearly 
and unmistakably erroneous. 

Historically, a November 1943 rating decision granted service 
connection and assigned a 20 percent evaluation for 
"arthritis, chronic", effective September 21, 1943.  A 
January 1945 rating decision reduced that 20 percent 
evaluation for "arthritis, chronic" to noncompensable, 
effective March 14, 1945.  A July 1972 rating decision 
"amended" said January 1945 rating decision by 
reclassifying the "arthritis, chronic" as "gout" and 
increasing the noncompensable evaluation to 20 percent, 
effective February 3, 1972.  In decisions dated September 20, 
1973, November 4, 1974, December 14, 1983, December 9, 1985, 
and April 7, 1987, the Board denied an evaluation in excess 
of 20 percent for gout.  

The veteran appealed a February 1988 rating decision which 
denied service connection for degenerative and traumatic 
arthritis and confirmed a 20 percent evaluation for gout.  In 
a July 28, 1989 decision, the Board denied service connection 
for degenerative and traumatic arthritis and affirmed a 20 
percent evaluation for gout.  It appears that said July 28, 
1989 Board decision specifically cited that July 1972 rating 
decision, cited laws and regulations pertaining to protection 
of service connection, and provided a detailed discussion 
explaining the Board's opinion that service connection had 
originally been granted only for gout-type "chronic 
arthritis", not degenerative or traumatic-type arthritis.  
Therefore, it appears that said July 28, 1989 Board decision 
"subsumed" the prior July 1972 rating decision.  See 
Talbert v. Brown, 7 Vet. App. 352, 355 (1995) (citing 38 
C.F.R. § 20.1104 (1995) (when determination of AOJ is 
affirmed by BVA, such determination is subsumed by final 
appellate decision); and Donovan v. Gober, 10 Vet. App. 404 
(1997), Chisem v. Gober, 10 Vet. App. 526 (1997), and Morris 
v. West, 13 Vet. App. 94 (1999), concerning the delayed-
subsuming doctrine.  

The method by which service connection can be severed was 
subject to the limitations contained in 38 U.S.C.A. § 359 and 
38 C.F.R. § 3.957 (in effect at the time of that 1972 rating 
decision and 1989 Board decision).  Said statutory provisions 
state, in pertinent part:

Service connection for any 
disability...granted under this title which 
has been in force for ten or more years 
shall not be severed on or after January 
1, 1962, except upon a showing that the 
original grant of service connection was 
based on fraud or it is clearly shown 
from military records that the person 
concerned did not have the requisite 
service or character of discharge.

Subsequently, in 1991, 38 U.S.C.A. § 359 was renumbered as 
§ 1159, but the statutory language remained essentially 
unchanged.  

A critical question for resolution is whether said July 1972 
rating decision's reclassification of the service-connected 
"arthritis, chronic" as "gout", was prohibited by 38 
U.S.C.A. § 359.  If prohibited, then said July 28, 1989 Board 
decision, to the extent it denied service connection for 
degenerative and traumatic arthritis, was clearly and 
unmistakably erroneous.  

On March 29, 1991, the VA Office of General Counsel issued an 
opinion, Prec. Op. G.C. 50-91, which held that 38 U.S.C. 
§ 1159 did not prohibit the VA from redesignating an existing 
service-connected disability rating to reflect accurately the 
actual situs of an injury or disability, provided the 
redesignation does not result in a severance of service 
connection for the disability.

In Gifford v. Brown, 6 Vet. App. 269 (1994), the Court held 
that a simple, non-substantive, administrative correction of 
a rating action involving a service-connected disability 
which had been in effect for more than 10 years would not 
necessarily be precluded under 38 U.S.C.A. § 1159 as 
protected from severance of service connection.  In Gifford, 
at 6 Vet. App. 271, the Court stated that:

It was a simple, nonsubstantive 
administrative correction showing the 
injury causing disability was to a 
different part of the body than that 
reflected in the initial rating.  The 
correction did not involve a change in 
the diagnostic code, the fact of service 
connection, nor the degree of disability.  
Under these circumstances, this 
correction was of no more significance 
than, for example, the correction of the 
spelling of the appellant's name or 
correction of his social security number.  
The interest protected by 38 U.S.C. § 
1159 is the maintenance of service 
connection for a disability, once 
effected, for ten or more years.... 

....The Board merely corrected the situs of 
the service-connected injury.  Appellant 
is still service connected for residuals 
of a gunshot wound to the thigh, and has 
not shown any injury to an interest which 
38 U.S.C. § 1159 was designed to protect.

In the instant case, it appears that the veteran had the 
requisite service and character of discharge, and fraud was 
not involved; and the service-connected "arthritis, 
chronic" was in effect since 1943, a period of more than ten 
years, prior to said July 1972 rating decision's action in 
question.  An important question for resolution is whether 
the July 1972 rating decision's "reclassification" of the 
"arthritis, chronic" as "gout" actually constituted a 
"severance" of service connection versus simple, non-
substantive, administrative correction of a rating action 
involving a service-connected disability.  The original 
November 1943 rating decision which granted service 
connection and assigned a 20 percent evaluation for 
"arthritis, chronic" coded that disability under Code 1138.  
Under the VA's Schedule for Rating Disabilities (1933 
edition) then in effect, Code 1138 was for rating 
"arthritis, chronic, hypertrophic."  It is very significant 
that the terms hypertrophic arthritis and degenerative 
arthritis are listed as the same disease under 38 C.F.R. 
§ 4.71a (2000), Diagnostic Code 5003.  It is also significant 
that the November 1943 rating decision sheet, which granted 
service connection for "arthritis, chronic", makes no 
specific mention of either traumatic arthritis or gout nor 
cited diagnostic codes for rating traumatic arthritis or 
gout.  It should be added that Schedule for Rating 
Disabilities (1933 edition) provided that traumatic arthritis 
was rated under Code 3008.  Gout was rated under Code 0657 
and that code stated "rate on residuals, similar to 
hypertrophic arthritis."  

Thus, it is the Board's conclusion that the original November 
1943 rating decision, according to the diagnostic code 
appearing on that rating decision sheet, appears to have 
granted service connection only for hypertrophic 
(degenerative) arthritis, not gout which was never 
specifically mentioned in that rating decision sheet.  That 
July 1972 rating decision's "reclassification" appears more 
than a simple, non-substantive, administrative correction of 
a rating action involving a service-connected disability, 
since gout and hypertrophic (degenerative) arthritis are 
basically two different diseases.  For informational 
purposes, according to Dorland's Illustrated Medical 
Dictionary, 713 (28th ed. 1994), gout is defined as a "group 
of disorders of purine metabolism."  Arthritis is defined as 
"inflammation of joints."  Id., 140.  Therefore, that July 
1972 rating decision's "reclassification" of the service-
connected "arthritis, chronic" (degenerative arthritis) as 
"gout" in effect severed that disability in violation of 38 
U.S.C.A. § 359.  It therefore logically follows that said 
July 28, 1989 Board decision, which "subsumed" the prior 
July 1972 rating decision, is clearly and unmistakably 
erroneous, insofar as it denied service connection for 
degenerative and traumatic arthritis.  

Since the veteran's motion alleging clear and unmistakable 
error is granted, to the extent that the Board's July 28, 
1989 decision denied service connection for degenerative and 
traumatic arthritis, it is expected that the RO will take 
appropriate actions in accordance with 38 C.F.R. § 20.1406(a) 
consistent with the grant of the motion herein.  


II.  Whether a July 28, 1989 Board Decision, Insofar as it 
Denied an Evaluation in Excess of 20 Percent for Gout is 
Concerned, Should be Revised or Reversed on the Grounds of 
Clear and Unmistakable Error

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2000).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

The motion filed by the veteran, or on his behalf, appears to 
satisfy the filing and pleading requirements set forth in 
38 C.F.R. § 20.1404(a) for a motion for revision of a 
decision based on clear and unmistakable error.  It should be 
added that the written motion for revision, in part, 
specified the July 28, 1989 date of the Board decision to 
which the motion relates and the issues identified included 
clear and unmistakable error in that Board decision's denial 
of an evaluation in excess of 20 percent for gout.  

The veteran has not made a collateral attack on the Board 
decisions dated September 20, 1973, November 4, 1974, 
December 14, 1983, December 9, 1985, and April 7, 1987, which 
denied an evaluation in excess of 20 percent for gout.  Those 
Board decisions are final and binding.  38 U.S.C.A. §§ 511, 
7104(a) (West 1991); 38 C.F.R. § 20.1100 (2000).  The 
evidence received subsequent to that final April 7, 1987 
Board decision was cited in the "evidence" section of that 
July 28, 1989 Board decision as including certain VA 
outpatient treatment records, which the July 28, 1989 Board 
decision stated showed "that the veteran was seen on several 
occasions with joint complaints and found to have low back 
pain and left shoulder bursitis.  They show no diagnosis of 
gout and no finding of elevated uric acid."  

In the "discussion and evaluation" section of that July 28, 
1989 decision, the Board stated, in pertinent part, that the 
veteran had migratory joint symptoms during service; that 
there was an absence of objective evidence of any type of 
arthritis on VA examinations in March 1944 and January 1945; 
that in April 1972, gout was diagnosed based on an elevated 
uric acid with normal x-ray findings; that x-ray findings 
were normal in March 1973; and that in recent years, gout had 
not been diagnosed nor had elevated uric acid been shown.  
The Board stated that "[i]t is apparent that the veteran's 
recent joint symptoms are related to degenerative arthritis, 
rather than the service-connected gout."  The pertinent 
finding of fact was set forth therein as "[g]out has not 
been recently active, and no disabling residual thereof is 
currently shown."  The pertinent conclusion of law set forth 
therein cited Codes 5002 and 5017.  That July 28, 1989 Board 
decision included in the "law and regulations" section 
pertinent criteria set forth in Codes 5002 and 5017, to wit:  
Gout is rated as rheumatoid arthritis under Code 5017.  Under 
Code 5002, rheumatoid arthritis as an active process, with 
one or two exacerbations a year in a well-established 
diagnosis, warrants a 20 percent rating.  Active rheumatoid 
arthritis with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year, warrants a 40 percent rating.  

The Board's July 28, 1989 determination that although the 
veteran had various joint pain including the low back and 
left shoulder bursitis, there were no findings or diagnosis 
pertaining to gout in the VA outpatient treatment records in 
question, and that gout was not currently manifested as an 
active process or as chronic residuals, was a reasonable 
interpretation of the material evidence then of record.  The 
VA outpatient treatment records in question did not associate 
the veteran's musculoskeletal complaints with the service-
connected gout, either as an active process or as chronic 
residuals thereof.  Rather, the VA outpatient treatment 
records in question indicated that the veteran had joint 
complaints after a 1984 fall from scaffolding, resulting in 
injuries to the back, nose, and right ankle; that in June 
1985, it was clinically noted that the only pathology 
involved degenerative joint disease of the dorsal and lumbar 
spine; and that in August 1985, it was clinically noted that 
all uric acid level tests since 1981 had been normal.

It appears that said July 28, 1989 Board decision correctly 
applied the pertinent laws and regulations and was well 
supported by the facts existant at that time.  A reasonable 
interpretation of the medical evidence then of record was 
that "[g]out has not been recently active, and no disabling 
residual thereof is currently shown", as that Board decision 
clearly held.  A motion for clear and unmistakable error must 
fail if there is a "plausible" or rational basis for the 
Board's interpretation of VA law and application of that law 
to the existant facts pertaining to a veteran's claim.  See 
Berger v. Brown, 10 Vet. App. 166, 170 (1997).  Appellant's 
motion is basically a disagreement as to how the facts were 
weighed or evaluated.  Under 38 C.F.R. § 20.1403(d), a 
disagreement as to how the facts were weighed or evaluated 
cannot constitute clear and unmistakable error.  
Consequently, that July 28, 1989 Board decision, insofar as 
it denied an evaluation in excess of 20 percent for gout is 
concerned, is not clearly and unmistakably erroneous for the 
foregoing reasons; and therefore, is not subject to revision 
or reversal.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.  

It should be added that although the Board has herein 
determined that the July 28, 1989 Board decision, insofar as 
it denied service connection for degenerative and traumatic 
arthritis, was clearly and unmistakably erroneous, this does 
not directly affect the other issue of whether the July 28, 
1989 Board decision, insofar as it denied an evaluation in 
excess of 20 percent for gout, is clearly and unmistakably 
erroneous, because degenerative/traumatic arthritis and gout 
are different diseases and are rated differently, with gout 
rated as analogous to rheumatoid arthritis under Code 5017-
5002, and degenerative/traumatic arthritis rated under Code 
5003-5010.  Additionally, the July 28, 1989 Board decision 
determined that gout was not currently manifested either as 
an active process or as chronic residuals.  In other words, 
with respect solely to whether or not the July 28, 1989 Board 
decision was clearly and unmistakably erroneous in affirming 
a 20 percent rating for gout, it does not matter what rating 
should have been assigned the restored service-connected 
degenerative/traumatic arthritis disability at the time of 
that July 28, 1989 Board decision.  


ORDER

The July 28, 1989 Board decision, insofar as it denied 
service connection for degenerative and traumatic arthritis, 
is clearly and unmistakably erroneous, and, to this extent, 
the motion for revision or reversal is granted.  

However, the July 28, 1989 Board decision, insofar as it 
denied an evaluation in excess of 20 percent for gout, is not 
clearly and unmistakably erroneous, and, to this 
extent, the motion for revision or reversal is denied.   



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 


